DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a tape applicator tool, classified in B65H35/0026.
II. Claims 9-12, drawn to a method of sealing two pieces of duct work, classified in F24F13/0245.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another material different process. Specifically, the apparatus .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The separate inventions belong to different statutory classes and a thorough search for each invention would be a burden to the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

During a telephone conversation with Christopher Ganter on 3/21/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claim 1flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, every material has a degree of flexibility to it, the term “flexible”, by itself, is not specific enough to determine the degree of flexibility. 
Claims 2-8 are rejected for depending from claim 1. 
Claim 2 recites the limitation "the opposite end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “one end of the elongated bar”. Thus, there at least is one end, and possibly more ends. However, an opposite end wasn’t previously referenced. 
Claims 3-5 are rejected for depending from claim 2. 
Claim 3 recites “semi-pyramidal”. This is indefinite because it is unclear what type of shape is being claimed. The term “pyramidal” would generally be a shape having a triangular or square base with sloping walls the converge to a point. It is unclear how the term “semi” alters this shape. The pointed top could be removed, or the sides of a pyramid could be altered in some way, or even the shape of the base could be changed from what would traditionally be considered a pyramid. Moreover, there are different types of pyramid designs, with some having stepped walls and others having straight walls. The meets and bounds of the shape of the handle are not clear and the final shape of the handle cannot be ascertained by the claimed language. 
Claims 4 and 5 are rejected for depending from claim 3.
 The term “firmly” in claim 6 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRAME et al. (US 5,281,293).
With respect to claim 1, FRAME et al. discloses a tape tool (Abstract): comprising an elongated bar, 1, (Figures 1-3) a head, 4-7, located at one end of said elongated bar (Figures 1-3); said head comprising a flexible plate, 4, extending in a direction from the head (e.g., rearward) and comprising a slot when flexed away from the bar for the insertion of a tape which is capable of having the adhesive surface facing upwards when attached to a bottom surface of the flexible plate (Column 1, lines 40-60; Column 3, lines 60-68; Column 4, lines 1-40). 
The courts have generally held that the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 
Moreover, the courts have generally held that a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114, II. Thus, the manner in which the tape is attached to the device does not impart patentability to the claims so long as the structural limitations are met. 
With respect to claim 2, FRAME et al. discloses a handle, 3 or 8 (Figures 2 and 3) on an opposite end of the bar with respect to a head. 
With respect to claim 6, FRAME et al. shows that the head has an applicator blade, 6, angled upward and extending away form the head (Figures 1 and 2). 
The courts have generally held that a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus. See, Ex parte Masham
With respect to claim 7, FRAME et al. discloses that the elongated bar is substantially rigid (Column 2, lines 40-50). The scope of “substantially rigid” includes a bit of flexibility in the elongated bare, which necessarily includes an ability of the bar to bend along its length. 
With respect to claim 8, FRAME et al. discloses a handle attached to the elongated bar on an end opposite from one of the heads (Figures 1, 2 and 3). 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALEX B EFTA/Primary Examiner, Art Unit 1745